Citation Nr: 0629391	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  03-21 860A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for cold injury 
residuals of the feet, knees and lower legs.  

2.  Entitlement to a rating in excess of 10 percent disabling 
for arthritis of the left elbow.

3.  Entitlement to an initial compensable rating for 
hepatitis C prior to June 28, 2002.  

4.  Entitlement to an initial rating in excess of 20 percent 
disabling for hepatitis C as of June 28, 2002.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from July 1972 to March 
1974.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of March 2002 from the Regional Office 
(RO) of the Department of Veterans Affairs (VA), in New 
Orleans, Louisiana, which granted service connection for 
hepatitis C and assigned an initial noncompensable rating, 
and granted a 10 percent rating for arthritis of the left 
elbow.  This matter also comes before the Board from a rating 
decision of April 2003 that denied service connection for 
cold injury residuals of the feet, knees and lower legs.

While the appeal was pending, the RO granted a staged 20 
percent rating for the hepatitis C, effective June 28, 2002 
in a June 2003 rating decision.  A noncompensable initial 
rating remained in effect prior to that date.  The issues 
have been characterized to reflect these staged ratings.  

The veteran is noted to have withdrawn a request for a video 
conference hearing before a Veterans Law Judge via a May 3, 
2006 report of contact that revealed he was unable to appear 
for such hearing scheduled that day, and wanted the claims 
file forwarded to the Board.  

The appeal of the initial noncompensable rating, and for a 
current rating in excess of 20 percent, for hepatitis C is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.




FINDINGS OF FACT

1.  There is no competent medical evidence showing any 
current cold injury residuals of the feet, knees and lower 
legs that is related to service or any incident of service 
origin.

2.  The veteran's left elbow disorder is manifested by 
complaints of pain; flexion is not less than 140 degrees and 
extension is not limited to 75 degrees or more.


CONCLUSIONS OF LAW

1.  Cold injury residuals of the feet, knees and lower legs 
were not incurred in or aggravated by service, nor may they 
be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2006), 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2005).

2.  The criteria for assignment of a rating in excess of 10 
percent for the veteran's service-connected left elbow 
disorder have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 4.7, 4.71a 
Diagnostic Codes 5003, 5206, 5207 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2005).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The Board finds that any 
defect with respect to the notice requirement in this case 
was harmless error for the reasons specified below.  See 
VAOPGCPREC 7-2004.

In the present case, the veteran's claim on appeal was 
received in January 2001.  Prior to the March 2002 rating 
decision addressing the elbow claim, a duty to assist letter 
was issued addressing this issue in July 2001.  Prior to the 
cold injury claim's denial in April 2003, a duty to assist 
letter addressing the issue was issued by the RO in January 
2003.  These letters provided initial notice of the 
provisions of the duty to assist as pertaining to entitlement 
to service connection, and an increased rating, which 
included notice of the requirements to prevail on these types 
of claims, of his and VA's respective duties, and he was 
asked to provide information in his possession relevant to 
the claims.  The duty to assist letters specifically notified 
the veteran that VA would obtain all relevant evidence in the 
custody of a federal department or agency.  He was advised 
that it was his responsibility to either send medical 
treatment records from his private physician regarding 
treatment, or to provide a properly executed release so that 
VA could request the records for him.  The veteran was also 
asked to advise VA if there were any other information or 
evidence he considered relevant to this claim so that VA 
could help by getting that evidence.    

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  Service 
medical records were previously obtained and associated with 
the claims folder.  Furthermore, VA and private medical 
records were obtained and associated with the claims folder.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In the case of the cold 
injuries claim, the April 2003 VA examination provides an 
adequate opinion based on examination of the veteran and 
review of the records.  Regarding the claim for an increased 
rating for the left elbow, the January 2002 VA examination 
provides an adequate opinion based on examination of the 
veteran and review of the records.  The veteran is noted to 
have refused to appear for a more recent orthopedic 
examination scheduled in August 2004.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  Although the 
veteran was not provided such a notice, since service 
connection is being denied for residuals of a cold injury and 
an increased rating for the left elbow arthritis is being 
denied, no effective date will be assigned, so the Board 
finds that there can be no possibility of any prejudice to 
the claimant under the holding in Dingess, supra.  

II.  Service Connection

Service-connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. 
§ 3.303(d).  In order to establish service connection, a 
claimant must generally submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus or relationship between the current disability and 
the in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).

For veterans who had service of ninety (90) days or more 
during a war period or peacetime service after December 31, 
1946, and any chronic disease such as arthritis manifests to 
a compensable degree within a year thereafter, there is a 
rebuttable presumption of service origin, absent affirmative 
evidence to the contrary, even if there is no evidence 
thereof during service.  38 U.S.C.A. §§ 1101, 1112, 1113 
1137; 38 C.F.R. §§ 3.307, 3.309.  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See also, 38 C.F.R. § 3.102.  When a veteran seeks benefits 
and the evidence is in relative equipoise, the veteran 
prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
The preponderance of the evidence must be against the claim 
for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 
518 (1996).

Service medical records reveal that the April 1972 entrance 
examination showed findings of mild pes planus.  He denied 
any other problems with lower extremities in the report of 
medical history.  In January 1973 his feet were checked for 
frostbite with the bottom of the left foot stinging.  Color 
and capillary filling was equal on both sides and there was 
no numbness.  The assessment was doubt frostbite.  He was 
advised to keep his feet as warm as possible.  His separation 
examination revealed that he complained of painful joints, 
and clarified that it was arthritis in the left elbow.  There 
was no mention of the knees or feet problems in the report of 
medical history.  He denied lameness or trick or locked 
knees.  He did check "don't know" as to whether he had foot 
problems.  

VA treatment records from 1997 to 2000 made no references to 
the veteran's lower extremities including his feet.  It 
wasn't until October 2001 that a record made reference to 
bilateral knee and arthritic pains and complaints of 
bilateral foot pain.  This record also noted a history of 
frostbite in service.  Subsequent VA treatment records dated 
in February 2002 revealed the veteran was being followed up 
for hepatitis C but was noted to use an analgesic ointment on 
his knees.  An August 2002 record revealed complaints of 
worsening bilateral knee pain which he was noted to relate to 
frostbite in service.  There is no indication that the 
history of treatment for frostbite with subsequent foot or 
knee problems in any VA records from this time was based on 
review of the claims file.  

The report of a March 2003 VA cold injury examination and 
claims file review was for the purpose of furnishing an 
etiology opinion of the veteran's claimed bilateral knee and 
leg condition.  He was noted to have been treated in service 
for possible frostbite in January 1973.  He gave a history of 
being on guard duty outside in very cold weather.  His feet 
and hands were affected.  He had difficulty raising his arms 
and coldness of his feet.  After completing his 12 hour 
shift, he reported to the emergency room where he was treated 
and evaluated.  He stated that his feet were warmed up in 
warm water and he was given 2 days off duty.  He had not 
received any treatment for cold injury since leaving the 
service.  However he was treated for arthritis.  His current 
symptoms consisted of joint pain of his feet and knees in 
pertinent part.  He took nonsteroidal antinflammatory 
medications for his joint pains.  He did not have any 
amputations or other tissue loss.  He did not have cold 
sensitization or Reynaud's phenomenon.  He did not have 
hyperhydrosis.  He did have some numbness of the feet and 
knees.  He did not have any chronic pain resembling causalgia 
or recurrent fungal infections.  There was no breakdown or 
ulceration of frostbite.  There were no frostbite scars.  He 
did not have disturbance of nail growth.  He did not have 
skin cancer or chronic ulcers.  He did have joint stiffness.  
He did not have edema or skin changes.  There was no skin 
thinning or thickening.  He did not have a cold feeling in 
relation to the season.  He did have numbness of the knees.  
He did not have excessive sweating.  He did have pains in 
both knees with prolonged standing or walking.  

Physical examination revealed the skin of the feet to be 
normal.  The feet were warm.  He did have evidence of fungal 
infection, tinea pedis between the 4th and 5th toes of each 
foot.  No scars of the feet were shown and the nails were 
normal.  His neurological reflexes were normal.  The 10 gram 
monofilament sensation of the feet was normal.  He had 
slightly decreased vibratory sensation of the feet.  He had 
normal position sense of the great toes.  There was no pain 
or stiffness in joint movement.  There was no deformity or 
swelling of any of the joints.  His range of motion of his 
feet was 0-45 degrees plantar flexion, 0-10 degrees 
dorsiflexion.  His knees range of motion was 0-145 
bilaterally.  There was no loss of tissue or digits.  His 
vascular peripheral pulses, dorsalis pulse, posterior tibial 
pulses and radial pulses were all 2+ and equal bilaterally.  
His knees showed callus formation.  He was noted to work as a 
mechanic, which was an occupation noted to require 
individuals to be on their knees frequently.  The X-rays were 
reviewed and noted to show degenerative arthritis of the feet 
and left knee.  The diagnosis in pertinent part was 
degenerative arthritis of the left knee and feet.  

The examiner opined that the veteran's degenerative arthritis 
of the left knee was not likely related to frostbite of the 
bilateral feet.  His records did show that he was treated for 
frostbite of the feet, but not any other part of the body.  
He was noted to work as an auto mechanic which required him 
to work on his knees.  He had calluses reflecting that he 
frequently worked on his knees and his degenerative arthritis 
was most likely related to his obesity and his job related 
activities.  

VA treatment records subsequent to this examination including 
records dated in May 2003, November 2003 and August 2004 
reflect ongoing complaints of knee symptomatology, classified 
as knee pain and degenerative changes continued to give a 
history of treatment for frostbite in service.  As with the 
earlier VA treatment records, there is no indication that 
this history was based on any review of the claims file.  
None of the records subsequent to the March 2003 examination 
reflect any significant findings or complaints regarding both 
feet.  

A review of the evidence reveals that the preponderance of 
the evidence is against a grant of service connection for 
cold injury residuals of the feet, knees and lower legs.  The 
service medical records show treatment for a single episode 
of possible frostbite of the feet in January 1973, diagnosed 
as not likely frostbite.  There was no evidence in service of 
cold injury to any area other than the feet.  Thereafter 
there was no evidence of residual problems affecting the feet 
for many years.  After service, foot problems and knee 
problems were not mentioned in medical records until October 
2001.  The findings from the March 2003 VA examination, which 
included review of the claims file revealed essentially 
normal findings of the feet, and lower extremities except for 
degenerative arthritis and degenerative arthritis of the 
knees.  The examiner opined that the degenerative arthritis 
affecting the knees was not related to cold injury in 
service, but rather to other factors such as his occupation.  
Regarding the feet, he is not shown to have a current foot 
disability that is related to service.  The VA records 
subsequent to this examination are silent for any foot 
complaints.   

There is also no evidence that the veteran had arthritis of 
the left knee or feet manifested within one year of his 
discharge, so service connection on a presumptive basis is 
not warranted for these disabilities.  

Although there are some VA records that appear to attribute 
the veteran's knee, arthritic pain and foot complaints to 
frostbite in service, these appear to be based on the 
veteran's own history.  This lay history is not transformed 
into competent evidence merely because the transcriber 
happens to be a medical professional.  See LaShore v. Brown, 
8 Vet App 406 (1995).

As there is no evidence of cold injury residuals of the feet, 
knees and lower legs, the preponderance of evidence is 
against the veteran's claim for service connection for such 
disabilities, and the benefit-of-the-doubt doctrine does not 
apply.  38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.

II.  Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 3.102.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40 (2004).  The Court has held that 
the RO must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated functional loss in light of 38 C.F.R. 
§ 4.40, which requires the VA to regard as "seriously 
disabled" any part of the musculoskeletal system that becomes 
painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

According to 38 C.F.R. § 4.59 (2005), painful motion is an 
important factor of disability with any form of arthritis, 
the facial expression, wincing, etc., on pressure or 
manipulation, should be carefully noted and definitely 
related to affected joints.  Muscle spasm will greatly assist 
the identification.  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  Crepitation either 
in the soft tissues such as the tendons or ligaments, or 
crepitation within the joint structures should be noted 
carefully as points of contact which are diseased.  Flexion 
elicits such manifestations.  The joints involved should be 
tested for pain on both active and passive motion, in weight-
bearing and non weight-bearing and, if possible, with the 
range of the opposite undamaged joint.  See also Lichtenfels 
v. Derwinski, 1 Vet. App. 484, 488 (1991); Hicks v. Brown, 8 
Vet. App. 417 (1995).

Where entitlement to compensation has already been 
established and an increased disability rating is at issue, 
the primary concern is the present level of disability. 
Francisco v. Brown, 7 Vet. App. 55 (1994).  

The veteran's service-connected left elbow arthritis has been 
rated under 38 C.F.R. § 4.71a Diagnostic Code 5003.  Under 
Diagnostic Code 5003, arthritis established by x-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, x-ray 
evidence of involvement of 2 or more major joints or two or 
more minor joint groups, with occasional incapacitating 
exacerbations warrants a 20 percent evaluation.  X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joints warrants a 10 percent evaluation.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5003.

The veteran is right handed, so his left elbow is part of his 
minor (nondominant) extremity.

Under 38 C.F.R. § 4.71a. Diagnostic Code 5206, a 10 percent 
evaluation is warranted if flexion of the minor forearm is 
limited to 100 degrees.  A 20 percent evaluation requires 
limitation of forearm flexion from 70 to 90 degrees.  A 30 
percent evaluation requires limitation of forearm flexion to 
55 degrees. 

Under 38 C.F.R. § 4.71a. Diagnostic Code 5207, in evaluating 
limitation of extension of the minor forearm, a 40 percent 
rating is assigned for limitation to 110 degrees, a 30 
percent rating is assigned for limitation to 100 degrees, a 
20 percent rating is assigned for limitation to 90 or 75 
degrees, and a 10 percent rating is assigned for limitation 
to 45 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5207.

Service connection for arthritis of the left elbow was 
granted by the RO in May 1974 and a noncompensable rating was 
initially assigned.  He filed a claim for increase in January 
2001.  In the March 2002 rating on appeal, the RO granted a 
10 percent rating.  

Among the evidence submitted in conjunction with the 
veteran's increased rating claim were VA treatment records 
from 2000 which were devoid of any references to left elbow 
problems.  An October 2001 treatment record made a vague 
reference to "arthritis pains" but made no mention of the 
left elbow.  A January 2002 record included a musculoskeletal 
examination that showed no apparent deformity and full range 
of motion in all limbs.  

The report of a January 2002 VA examination revealed that the 
veteran has no restriction from 0 to 145 degrees on flexion, 
with no pain.  He only had mild pain from 10 to 0 degrees on 
extension.  There was no limitation of activity and no 
restriction of activity.  His left elbow showed chronic 
tendonitis with degenerative joint disease of the left elbow 
with mild effusion but no limitation of motion; only mild 
pain from 10 to 0 degrees on extension.  

The report of the March 2002 VA cold injury examination made 
mention of complaints of arthritic type pains in multiple 
joints including the left elbow.  No actual evaluation of the 
elbow was done in this examination which was focused on 
determining whether the veteran had cold injury residuals.  

VA treatment records from 2002 primarily address other 
problems besides right elbow problems although complaints of 
nonspecific "arthritic pains" are again noted in records 
from April 2002.  An August 2002 record revealed complaints 
of elbow pain described as getting worse, but showed no 
significant findings.  VA records from 2003 revealed that in 
November 2003 he complained of a swelling in the left elbow 
area, but did not remember any injury.  On examination, the 
extension of the left elbow's range of motion was okay but 
there was tenderness on palpation of the lateral epicondyle 
area.  There was no effusion.  VA records from 2004 revealed 
that in August 2004 he was seen for complaints of pain in the 
left elbow area but denied any injury.  On examination, the 
elbow range of motion was okay, and he had good 
radial/brachial pulse, and sensation was intact.  He was 
assessed with left elbow pain, musculoskeletal.  

An August 2004 VA examination inquiry revealed that the 
veteran was scheduled for a musculoskeletal examination of 
the joints including the elbow.  He refused the examination 
and the reason for his refusal could not be explained.  

After review of the evidence, the Board finds that a rating 
in excess of 10 percent disabling for the left elbow disorder 
is not warranted.  The most recent VA examination of January 
2002 did not reveal a loss of motion that would be 
compensable on either flexion or extension.  The few medical 
records that actually mention left elbow complaints fail to 
show more than subjective complaints of pain, with ranges of 
motion described as "okay."  The veteran was scheduled to 
undergo a more current examination in August 2004, however he 
refused to attend.  The duty to assist is not a one-way 
street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Lastly, the potential application of various provisions of 
Title 38 of the Code of Federal Regulations (2004) have been 
considered whether or not they were raised by the appellant 
as required by the Court's holding in Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1991).  The Board has considered 
whether extra-schedular evaluations pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) (2005) are warranted.  
In the instant case, however, there has been no showing that 
the veteran's service-connected disability alone has caused 
marked interference with employment (i.e., beyond that 
contemplated in the currently assigned evaluation) or the 
need for frequent periods of hospitalization, or has 
otherwise rendered impracticable the application of the 
regular schedular standards.

There is no benefit of the doubt that can be resolved in the 
veteran's favor as the preponderance of the evidence does not 
show symptoms that more nearly approximate the criteria for a 
higher rating.  Accordingly, the claim for an increased 
rating for this left elbow disorder is denied.  




ORDER

Service connection for cold injury residuals of the feet, 
knees and lower legs, is denied.

A rating in excess of 10 percent disabling for arthritis of 
the left elbow is denied.


REMAND

The veteran filed his claim on appeal in January 2001.  The 
VA revised the schedular criteria by which certain 
gastrointestinal disabilities are rated during the pendency 
of the veteran's appeal. See 66 Fed. Reg. 29,486-489 (May 31, 
2001) (effective July 2, 2001).  Specifically, 38 C.F.R. § 
4.112 was amended and Diagnostic Codes 7311, 7312, 7343, 
7344, and 7345 were revised. Diagnostic Code 7313 was removed 
and Diagnostic Codes 7351 and 7354 were added.  See 66 Fed. 
Reg. 29,486-489 (May 31, 2001) (effective July 2, 2001).  The 
revisions to the criteria included in pertinent part, the 
criteria addressing hepatitis C.

To date, the RO has not considered whether adjudicating the 
veteran's hepatitis C claim would be more favorable under 
either the pre-July 2001 criteria.  The June 2003 statement 
of the case and the supplemental statements of the cases 
issued in February 2004 and September 2004 only considered 
the current criteria in effect addressing hepatitis C in 
adjudicating this claim.  

Before the Board addresses a question which was not addressed 
by the RO, it must determine whether the veteran has been 
given adequate notice of the need to submit evidence or 
argument on that question and an opportunity to address the 
question at a hearing, and, if not, whether the veteran would 
be prejudiced thereby.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  In light of this, the Board has concluded 
that further action, to include the RO's readjudication of 
the veteran's claim for a compensable initial evaluation, as 
well as his current 20 percent rating since June 28, 2002 
under the old and revised rating criteria, is needed.

Moreover, since the most recent VA examination addressing his 
hepatitis C was conducted in May 2003, subsequent VA 
treatment records reflect what appears to be a progressive 
worsening of his condition.  Moreover, the veteran is noted 
to have argued that his symptoms are worsening and pointed 
out that he is still receiving treatment at the "VAH, 
Houston" and the "VA OPC Lafayette" in a statement 
submitted in March 2006.  An attempt should be made to obtain 
these records.  

Given the above facts and the amount of time that has passed 
since the last examination, another examination should be 
scheduled to ascertain the current severity of his condition.   

VA's duty to assist the veteran includes obtaining relevant 
medical records and a thorough and contemporaneous medical 
examination in order to determine the nature and extent of 
the veteran's disability.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.

As previously pointed out, during the pendency of this 
appeal, the Court issued a decision in the appeal of Dingess, 
supra, which held that the VA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service-connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the veteran was not provided with notice 
of the type of evidence necessary to establish a higher 
disability rating or effective date.

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim on appeal and to 
ensure full compliance with due process requirements, the 
case is REMANDED for the following development:

1.  The VA must review the entire file 
and ensure for the remaining issues on 
appeal that all notification and 
development necessary to comply with 38 
U.S.C.A. §§ 5103(a) and 5103A (West 2002 
& Supp. 2006) and 38 C.F.R. § 3.159 
(2005)), as well as VAOPGCPREC 7-2004, is 
fully satisfied.  The VA must send the 
veteran a corrective notice addressing 
the increased rating claim.  In 
particular, VA must send the veteran a 
corrective notice, that: (1) explains the 
information or evidence needed to 
establish an effective date, if a higher 
disability rating is granted, as outlined 
by the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006); and (2) requests or 
tells the veteran to provide any evidence 
in his possession that pertains to his 
claim.  The claims file must include 
documentation that VA has complied with 
VA's duties to notify and assist a 
claimant.

2.  The AMC should obtain the veteran's 
medical records from the VA Medical 
Center(s) including "VAH" Houston, 
Texas and "VA OPC Lafayette" for any 
treatment for his hepatitis from August 
2004 to the present.  If the above-
mentioned records are not available, that 
fact should be entered in the claims 
file.

3.  After completion of the above, the 
VBA AMC should schedule the veteran for a 
VA examination, by an appropriate 
specialist, to determine the nature and 
extent of his service-connected hepatitis 
C.  The claims file should be made 
available to the examiner for review of 
the pertinent evidence in conjunction 
with the examination.  Any further 
indicated special studies should be 
conducted, to include radiographic and 
liver function studies.  The examiner 
should record pertinent medical 
complaints, symptoms, and clinical 
findings, and note the following 
findings:

(a) whether the veteran has daily 
fatigue, malaise, anorexia, weight loss 
(and if so, the extent of the weight 
loss) and hepatomegaly, or; 

(b) whether the veteran has 
incapacitating episodes (with symptoms 
such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right 
upper quadrant pain) and if so, how long 
the total duration of such episodes is 
(i.e. how many weeks), during the past 
twelve-month period; or;

(c)  whether the veteran has symptoms 
consistent with mild, moderate or marked 
liver damage and the manifestations of 
such damage, including liver function 
findings, gastrointestinal symptoms, 
dietary restrictions, fatigue, and any 
mental disturbance findings such as 
anxiety or depression;

(d) The examiner must discuss what is the 
effect of all noted manifestations on the 
ability of the veteran to perform average 
employment in a civil occupation.  

4.  Thereafter, the AMC should 
readjudicate the veteran's claim.  If any 
benefit sought on appeal remains denied, 
the veteran should be provided a 
supplemental statement of the case.  It 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
discussion of all pertinent regulations, 
to include 38 C.F.R. § 4.112 Diagnostic 
Code 7345 in effect prior to July 2, 
2001.  An appropriate period of time 
should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified; however, the veteran is advised that 
failure to cooperate by reporting for examination may result 
in the denial of his claim.  38 C.F.R. § 3.655 (2005).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


